Exhibit 10.1

COVIDIEN SUPPLEMENTAL SAVINGS

AND RETIREMENT PLAN

Amended and Restated

Adopted by Tyco Healthcare Group LP

Effective as of January 1, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

PURPOSE

   1

1.1  

  Supplemental Savings and Retirement Plan    1

1.2  

  Background    1

1.3  

  Benefits Under the Tyco SSRP and the Plan    1

1.4  

  Deferred Compensation Plan    2

1.5  

  Adoption of Plan    2

ARTICLE II

 

DEFINITIONS

   2

2.1  

  Account    2

2.2  

  Administrative Error Correction    2

2.3  

  Affiliated Company    3

2.4  

  Annual Enrollment Period    3

2.5  

  Base Salary    3

2.6  

  Base Salary Deferral    3

2.7  

  Beneficiary(ies)    3

2.8  

  Board    3

2.9  

  Bonus Compensation    4

2.10

  Bonus Compensation Deferral    4

2.11

  Cause    4

2.12

  Change of Control    4

2.13

  Code    5

2.14

  Commission Compensation    5

2.15

  Company    5

2.16

  Company Credit    5

2.17

  Compensation    6

2.18

  Compensation Deferral    6

2.19

  Core Company Credit    6

2.20

  Covidien    6

2.21

  Disability    6

2.22

  Discretionary Credit    6

2.23

  Effective Date and Amendment Effective Date    6

2.24

  Eligible Employee    7

2.25

  Enrollment and Payment Agreement    7

2.26

  Exchange Act    7

2.27

  Fiscal Year    7

2.28

  Matching Credit    7

2.29

  Maximum Matching Percentage    7

2.30

  Measurement Funds    7

2.31

  Participant    8

2.32

  Payment Date    8

2.33

  Plan    8

2.34

  Plan Administrator    8

2.35

  Plan Year    8

2.36

  Prior Eligible Employee    8

2.37

  Responsible Company    8

2.38

  Retirement    8

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page

2.39

  RSIP    8

2.40

  RSIP Election    9

2.41

  Separation Date    9

2.42

  Separation from Service    9

2.43

  Separation Payment    9

2.44

  Specified Date Payment    9

2.45

  Spillover Deferrals    9

2.46

  Subsidiary Change of Control    9

2.47

  Tyco SSRP    9

2.48

  Unforeseeable Emergency    9

2.49

  Year of Service    9

ARTICLE III

 

ADMINISTRATION

   10

3.1

  Plan Administrator    10

ARTICLE IV

 

PARTICIPATION

   10

4.1

  Eligible Employees    10

4.2

  Prior Eligible Employees    10

ARTICLE V

 

BASIC DEFERRAL PARTICIPATION

   10

5.1

  Election to Participate    10

5.2

  Amount of Deferral Election    11

5.3

  Deferral Limits    11

5.4

  Period of Commitment    11

5.5

  Vesting of Compensation Deferrals    11

5.6

  Compensation Deferral Cancellation    11

ARTICLE VI

 

SPILLOVER PARTICIPATION/MATCHING, COMPANY AND DISCRETIONARY CREDITS

   11

6.1

  Spillover Election    11

6.2

  Matching Credits    12

6.3

  Company Credits    12

6.4

  Core Company Credits    13

6.5

  Discretionary Credits    13

6.6

  Vesting of Matching, Company, Core and Discretionary Credits    14

ARTICLE VII

 

PARTICIPANT ACCOUNT

   14

7.1

  Establishment of Account    14

7.2

  Earnings (or Losses) on Account    14

7.3

  Valuation of Account    15

7.4

  Statement of Account    15

7.5

  Payments From Account    15

7.6

  Separate Accounting    15

ARTICLE VIII

 

PAYMENTS TO PARTICIPANTS

   15

8.1

  Distribution Payments    15

8.2

  Change in Election    16

8.3

  Cash-Out Payments    16

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page

8.4

  Death or Disability Benefit    17

8.5

  Valuation of Payments    17

8.6

  Unforeseeable Emergency    17

8.7

  Withholding Taxes    17

8.8

  Effect of Payment    17

8.9

  Delay of Payment for Specified Employees    18

ARTICLE IX

 

CLAIMS PROCEDURES

   18

9.1

  Filing a Claim    18

9.2

  Appeal of Denied Claims    18

9.3

  Legal Action    19

9.4

  Discretion of the Plan Administrator    20

ARTICLE X

 

MISCELLANEOUS

   20

10.1

  Protective Provisions    20

10.2

  Inability to Locate Participant or Beneficiary    20

10.3

  Designation of Beneficiary    20

10.4

  No Contract of Employment    20

10.5

  No Limitation on Company Actions    21

10.6

  Obligations to Company    21

10.7

  No Liability for Action or Omission    21

10.8

  Nonalienation of Benefits    21

10.9

  Liability for Benefit Payments    21

10.10

  Covidien Guarantee    22

10.11

  Unfunded Status of Plan    22

10.12

  Forfeiture for Cause    22

10.13

  Governing Law    23

10.14

  Severability of Provisions    23

10.15

  Headings and Captions    23

10.16

  Gender, Singular and Plural    23

10.17

  Notice    23

10.18

  Amendment and Termination    23

10.19

  Special Rule Regarding Election Changes Prior to December 31, 2008    23

 

-iii-



--------------------------------------------------------------------------------

COVIDIEN SUPPLEMENTAL SAVINGS AND

RETIREMENT PLAN

ARTICLE I

Purpose

1.1 Supplemental Savings and Retirement Plan. The name of this Plan is the
Covidien Supplemental Savings and Retirement Plan. The Plan was created to
provide certain of the key employees of the Company with the ability to defer
receipt of compensation that would otherwise be payable to them and to make up
for amounts that could not be contributed on their behalf as matching
contributions under the Covidien Retirement Savings and Investment Plan due to
certain restrictions applicable under the Code. Except for amounts that were
deferred and vested as of December 31, 2004, the terms of this Plan are intended
to, and shall be interpreted and applied so as to, comply in all respects with
the provisions of Code Section 409A and regulations and rulings promulgated
thereunder and, if necessary, any provision shall be held null and void to the
extent such provision (or part thereof) fails to comply with Code Section 409A
or the regulations promulgated thereunder.

1.2 Background. Effective as of April 1, 1994, TME Management Corporation
(“TME”) adopted the Tyco Deferred Compensation Plan (“Tyco DCP”) to allow a
select group of key management or other highly compensated employees of TME and
its parents, affiliates and subsidiaries to defer the receipt of compensation
that would otherwise be payable to them. All compensation deferrals under the
Tyco DCP were deferred and vested before January 1, 2005. Except as provided
hereunder, such amounts and the earnings thereon shall therefore continue to be
administered in accordance with the terms of the Tyco DCP as in effect prior to
the adoption of the Plan and shall constitute “grandfathered” amounts that are
not subject to Code Section 409A and the regulations and rulings promulgated
thereunder. TME amended and restated the Tyco DCP, effective as of January 1,
2005 as the Tyco Supplemental Savings and Retirement Plan (“Tyco SSRP”). When
Tyco’s healthcare business separated from Tyco International Ltd. on June 29,
2007, and was renamed Covidien Ltd., the Company adopted this Plan as a spin-off
and continuation of the Tyco SSRP solely with respect to employees and
Participants aligned with Tyco’s healthcare business unit and the Accounts of
such Participants (including grandfathered amounts) were transferred to the
Plan. On June 4, 2009, Covidien Ltd. was reorganized by means of a scheme of
arrangement whereby the place of incorporation was effectively changed from
Bermuda to Ireland and following certain corporate action, the common shares of
Covidien Ltd. were exchanged on a one-for-one basis for ordinary shares of
Covidien plc. As a result of this reorganization, Covidien Ltd. became a
wholly-owned subsidiary of Covidien plc.

1.3 Benefits Under the Tyco SSRP and the Plan. With respect to each Participant
(or Beneficiary, as applicable) who participated in the Tyco SSRP prior to
June 29, 2007 and who was aligned with Tyco’s healthcare business unit, Tyco
International Management Company transferred from the Tyco SSRP to such

 

-1-



--------------------------------------------------------------------------------

Participant’s or Beneficiary’s Account under the Plan an amount equal to the
value of the notional accounts credited to the Participant or Beneficiary under
the Tyco SSRP immediately prior to such transfer. The transfer of the value of
such notional accounts pursuant to this paragraph was in lieu of maintaining
such credits and liabilities under the Tyco SSRP and the transfer occurred as of
June 29, 2007.

Other than the “grandfathered” amounts described in Section 1.2, benefits for
any Participant or Beneficiary that were credited under the Tyco SSRP and
transferred to this Plan will be determined in accordance with the provisions of
the Tyco SSRP, but paid in accordance with this Plan, unless modifications to
such transferred benefits are specifically provided by a subsequent amendment to
this Plan. Benefits credited on and after the Effective Date shall be determined
in accordance with the provisions of this Plan.

1.4 Deferred Compensation Plan. The Company intends that the Plan shall at all
times be maintained on an unfunded basis for federal income tax purposes under
the Code, and administered as a non-qualified, “top hat” plan exempt from the
substantive requirements of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).

1.5 Adoption of Plan. The Plan initially was adopted by Tyco Healthcare Group LP
effective as of June 29, 2007, and was amended and restated, effective as of
January 1, 2009. Effective as of January 1, 2010, Tyco Healthcare Group LP, by
action of the Covidien Benefits Committee, hereby amends and restates the Plan.

ARTICLE II

Definitions

For ease of reference, the following definitions will be used in the Plan:

2.1 Account. “Account” means the bookkeeping account maintained on the books of
the Company used solely to calculate the amount payable to each Participant who
defers Compensation under this Plan or is otherwise entitled to a benefit under
Article VI and shall not constitute a separate fund of assets. The term
“Account” includes the value of amounts transferred from the Tyco SSRP in
connection with the Company’s separation from Tyco International Ltd. on
June 29, 2007 (as described in Section 1.2 above).

2.2 Administrative Error Correction. “Administrative Error Correction” means the
discretion used by the Plan Administrator to permit an Administrative Error to
be corrected by allowing the affected Eligible Employee’s or Participant’s
Enrollment and Payment Agreement to be processed after the end of the Annual
Enrollment Period or 30-day enrollment period for newly eligible employees, as
applicable. Corrections attributable to an Annual Enrollment Period may be
processed after such Annual Enrollment Period ends but may not be processed
after January 31 of the Plan Year to which the Enrollment and Payment Agreement
relates. Corrections attributable to a 30-day enrollment period may be processed
after such period expires but may not be

 

-2-



--------------------------------------------------------------------------------

processed after the later of (a) 30 days after such expiration date or (b) 60
days after the date the Eligible Employee is notified of eligibility to
participate in the Plan. Corrections under this Section 2.2 shall only be
allowed to the extent permitted under Code Section 409A and the regulations and
rulings promulgated thereunder. “Administrative Error” means (x) an error by an
Eligible Employee or Participant to properly complete or file an Enrollment and
Payment Agreement, or any other similar action, following a good faith attempt,
or (y) the failure of the Plan Administrator or its delegate to properly process
an Eligible Employee or Participant’s Enrollment and Payment Agreement.

2.3 Affiliated Company. “Affiliated Company” shall mean (a) a corporation which,
together with the Company, is a member of a controlled group of corporations (as
defined in Code Section 414(b)), (b) a trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c))
with Covidien, (c) a corporation, partnership or other entity which, together
with Covidien, is a member of an affiliated service group (as defined in Code
Section 414(m)), (d) an organization which is required to be aggregated with
Covidien pursuant to regulations promulgated under Code Section 414(o), or
(e) any service recipient or employer that is within a controlled group of
corporations as defined in Code Sections 1563(a)(1), (2) and (3) where the
phrase “at least 50%” is substituted in each place “at least 80%” appears and
any service recipient or employer with trades or businesses under common control
as defined in Code Section 414(c) and Treas. Reg. Section 1.414(c)-2 where the
phrase “at least 50%” is substituted in each place “at least 80%” appears,
provided, however, that when the relevant determination is to be based upon
legitimate business criteria (as described in Treas. Reg. Sections
1.409A-1(b)(5)(iii)(E) and 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or businesses under common
control.

2.4 Annual Enrollment Period. “Annual Enrollment Period” shall mean, with
respect to a Plan Year, the period that begins on a date specified by the Plan
Administrator and that ends no later than December 31st of the year immediately
preceding the Plan Year for which elections made during such period are
effective.

2.5 Base Salary. “Base Salary” means the annual rate of base salary paid to each
Participant as of any date of reference before any reduction for any amounts
deferred by the Participant pursuant to Code Section 401(k) or Code Section 125,
or pursuant to this Plan or any other non-qualified plan which permits the
voluntary deferral of compensation.

2.6 Base Salary Deferral. “Base Salary Deferral” means that portion of Base
Salary as to which a Participant has made an election to defer receipt pursuant
to Article V.

2.7 Beneficiary(ies). “Beneficiary” or “Beneficiaries” means the person or
persons designated by the Participant to receive payments under this Plan in the
event of the Participant’s death as provided in Section 10.3.

2.8 Board. “Board” means the Board of Directors of Covidien.

 

-3-



--------------------------------------------------------------------------------

2.9 Bonus Compensation. “Bonus Compensation” means any annual performance-based
cash bonus or incentive compensation, payable to a Participant pursuant a
written plan that provides for annual payments thereunder, as of any date of
reference before any reduction for any amounts deferred by the Participant
pursuant to Code Section 401(k) or Code Section 125, or pursuant to this Plan or
any other non-qualified plan which permits the voluntary deferral of
compensation. Bonus Compensation shall not include (a) any special or one-time
bonus payment, (b) any amount paid under any equity incentive plan, (c) any
bonus paid after Separation from Service, and (d) Commission Compensation.

2.10 Bonus Compensation Deferral. “Bonus Compensation Deferral” means that
portion of Bonus Compensation as to which a Participant has made an election to
defer receipt pursuant to Article V.

2.11 Cause. “Cause” means a Participant’s (a) substantial failure or refusal to
perform duties and responsibilities of his or her job as required by the
Company, (b) violation of any fiduciary duty owed to the Company, (c) conviction
of a felony or misdemeanor, (d) dishonesty, (e) theft, (f) violation of Company
rules or policy, or (g) other egregious conduct, that has or could have a
serious and detrimental impact on the Company and its employees. The Plan
Administrator, in its sole and absolute discretion, shall determine Cause.
Examples of Cause may include, but are not limited to, excessive absenteeism,
misconduct, insubordination, violation of Company policy, dishonesty, and
deliberate unsatisfactory performance (e.g., Participant refuses to improve
deficient performance).

2.12 Change of Control. “Change of Control” means any of the following events:

(a) any “person” (as defined in Sections 13(d) and 14(d) of the Exchange Act),
excluding for this purpose (i) Covidien or any subsidiary company (wherever
incorporated) of Covidien as defined by Section 86 of the Companies Act 1981 of
Bermuda, as amended (a “Subsidiary”) and (ii) any employee benefit plan of
Covidien or any Subsidiary (or any person or entity organized, appointed or
established by Covidien for or pursuant to the terms of any such plan that
acquires beneficial ownership of voting securities of Covidien), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities of Covidien representing more than 30% of
the combined voting power of Covidien’s then-outstanding securities; provided,
however, that no Change of Control will be deemed to have occurred as a result
of a change in ownership percentage resulting solely from an acquisition of
securities by Covidien;

(b) persons who, as of the Amendment Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of Covidien subsequent to the Amendment Effective Date

 

-4-



--------------------------------------------------------------------------------

shall be considered an Incumbent Director if such person’s election or
nomination for election was approved by a vote of at least 50% of the Incumbent
Directors; but provided further that any such person whose initial assumption of
office is in connection with an actual or threatened proxy contest relating to
the election of members of the Board or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as defined in Sections
13(d) and 14(d) of the Exchange Act) other than the Board, including by reason
of agreement intended to avoid or settle any such actual or threatened contest
or solicitation, shall not be considered an Incumbent Director;

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of at least 80% of the assets of Covidien (a “Business
Combination”), in each case, unless, following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of outstanding voting securities of Covidien immediately prior to such Business
Combination beneficially own directly or indirectly more than 50% of the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
company which, as a result of such transaction, owns Covidien or all or
substantially all of Covidien’s assets either directly or through one or more
Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the outstanding voting
securities of Covidien; or

(d) approval by the stockholders of Covidien of a complete liquidation or
dissolution of Covidien.

2.13 Code. “Code” means the Internal Revenue Code of 1986, as amended (and any
regulations thereunder).

2.14 Commission Compensation. “Commission Compensation” means any sales
commission paid to a Participant during a Plan Year before such commission is
reduced for any amounts deferred by the Participant pursuant to Code
Section 401(k) or Code Section 125, or any other non-qualified plan which
permits the voluntary deferral of compensation.

2.15 Company. “Company” means Tyco Healthcare Group LP, a Delaware limited
partnership, and its parents, subsidiaries, Affiliated Companies and successors
(excluding any parent, subsidiary or Affiliated Company that has not been
approved by the Company for participation in this Plan). Where the context so
requires, “Company” used in reference to a Participant means the specific entity
that is part of the Company as defined herein that employs the Participant at
any relevant time.

2.16 Company Credit. “Company Credit” means an amount credited by the Company
for the benefit of a Participant pursuant to Section 6.3.

 

-5-



--------------------------------------------------------------------------------

2.17 Compensation. “Compensation” means an Eligible Employee’s (a) Base Salary
as in effect from time to time during a Plan Year, (b) Commission Compensation
paid during a Plan Year and (c) Bonus Compensation earned for an applicable
Fiscal Year. For purposes of determining a Participant’s Company Credits under
Section 6.3, Core Company Credits under Section 6.4 and Discretionary Credits
under Section 6.5 for any Plan Year, Compensation shall include only Base
Salary, Bonus Compensation and Commission Compensation actually paid to the
Participant during such Plan Year. Moreover, for purposes of Spillover Deferral
elections under Section 6.1, Compensation shall not include Commission
Compensation. In no event shall any of the following items be treated as
Compensation hereunder: (i) payments from this Plan or any other Company
nonqualified deferred compensation plan; (ii) income from the exercise of
nonqualified stock options or from the disqualifying disposition of incentive
stock options, income realized upon the vesting of restricted stock or the
delivery of shares in respect of restricted stock units or performance share
units (or other similar items of income related to equity compensation grants,
exercises or vesting events); (iii) reimbursement for moving expenses or other
relocation expenses; (iv) mortgage interest differentials; (v) payment for
reimbursement of taxes; (vi) international assignment premiums, allowances or
other reimbursements; (vii) bonuses, other than bonus payments specifically
identified in the definition of Bonus Compensation in Section 2.9; or (vii) any
other payments as determined by the Plan Administrator in its sole discretion.

2.18 Compensation Deferral. “Compensation Deferral” means that portion of
Compensation as to which a Participant has made an annual irrevocable election
to defer receipt pursuant to Article V or Section 6.1. A Participant’s
Compensation Deferral may consist of Base Salary Deferrals, Bonus Compensation
Deferrals, Spillover Deferrals, or a combination thereof, as applicable to the
Participant.

2.19 Core Company Credit. “Core Company Credit” means any amount credited to a
Participant’s Account under Section 6.4.

2.20 Covidien. “Covidien” means Covidien plc, a public company with limited
liability incorporated in Ireland.

2.21 Disability. “Disability” means that a Participant either (a) has been
determined to be eligible for Social Security disability benefits or (b) is
eligible to receive benefits under the Company’s long-term disability program as
in effect at the time of disability.

2.22 Discretionary Credit. “Discretionary Credit” means any amount credited to a
Participant’s Account under Section 6.5.

2.23 Effective Date and Amendment Effective Date. “Effective Date” means the
original effective date of the Plan, which is June 29, 2007. “Amendment
Effective Date” means the effective date of this amendment and restatement of
the Plan, which is January 1, 2010.

 

-6-



--------------------------------------------------------------------------------

2.24 Eligible Employee. “Eligible Employee” for all purposes under this Plan
other than eligibility for a Company Credit under Section 6.3 includes any
individual who (a) was eligible to participate in the Plan on December 31, 2008,
or (b) is (i) a common law employee on the payroll of any United States
Subsidiary of Covidien Ltd. (other than Puerto Rico), (ii) a U.S. citizen or a
resident alien permanently assigned to work in the United States, and (iii) has
a Base Salary for the relevant Plan Year that equals or exceeds $125,000, or
such other higher amount as determined by the Plan Administrator in its sole
discretion to reflect cost-of-living adjustments. Solely for purposes of
determining eligibility for Company Credits under Section 6.3 and Core Company
Credits under Section 6.4, “Eligible Employee” includes any employee of the
Company who meets the requirements set forth in (a), (b)(i) and (b)(ii) above
and who, for a relevant Plan Year, is paid Compensation in excess of the
limitation on includible compensation under Code Section 401(a)(17).
Notwithstanding the foregoing, employees eligible to participate in any
“Non-U.S. Covidien Retirement Plan” shall not be Eligible Employees for purposes
of the Plan. A “Non-U.S. Covidien Retirement Plan” is defined as any pension or
retirement plan, program or scheme established outside the United States of
America that is either sponsored by a non-US Covidien Affiliated Company or is
mandated by a governmental body or under the terms of a bargaining agreement and
shall include any termination or retirement indemnity program and the national
social security arrangements in Italy, Portugal and Spain, but shall exclude
national social security arrangements in any other country.

2.25 Enrollment and Payment Agreement. “Enrollment and Payment Agreement” means
the authorization form that an Eligible Employee files with the Plan
Administrator to elect a Compensation Deferral under the Plan for a Plan Year,
and/or to elect the timing and form of distribution for Company Credits, Core
Company Credits or Discretionary Credits for a Plan Year. An Enrollment and
Payment Agreement may be filed in any form so designated by the Plan
Administrator, including electronically.

2.26 Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2.27 Fiscal Year. “Fiscal Year” means the Company’s fiscal year, which is the
52- or 53-week period ending on the last Friday of each September.

2.28 Matching Credit. “Matching Credit” means an amount credited to a
Participant’s Account under Section 6.2.

2.29 Maximum Matching Percentage. “Maximum Matching Percentage” for any Plan
Year means the maximum matching contribution percentage available under the RSIP
for such Plan Year for the Participant (disregarding any limit on the amount of
matching contributions to the RSIP imposed as a result of the operation of the
limitations in Code Sections 401(a)(17), 402(g) or 415(c), or any other limit
imposed by the Plan or the Plan Administrator in its sole discretion).

2.30 Measurement Funds. “Measurement Funds” means the investment alternatives
offered under the RSIP unless the Covidien Retirement Investments

 

-7-



--------------------------------------------------------------------------------

Committee takes an affirmative action, in its sole discretion, to discontinue,
substitute, or modify such investment alternatives solely for purposes of this
Plan. These Measurement Funds are used solely to calculate the earnings that are
credited to each Participant’s Account(s) in accordance with Article VII below,
and do not represent any beneficial interest on the part of the Participant in
any asset or other property of the Company. Unless the Covidien Retirement
Investments Committee otherwise determines, in its sole discretion, any
addition, removal or replacement of investment funds under the RSIP shall
automatically result in a corresponding change to the Measurement Funds
hereunder.

2.31 Participant. “Participant” means any Eligible Employee who has an Account
set forth in Article IV or a former Eligible Employee who has an Account that is
not fully distributed. In the event of the death or incompetency of a
Participant, the term means his or her personal representative or guardian. An
individual shall remain a Participant until that individual has received full
payment of all amounts credited to the Participant’s Account.

2.32 Payment Date. “Payment Date” means February 15 of each respective Plan
Year.

2.33 Plan. “Plan” means this Plan, titled the Covidien Supplemental Savings and
Retirement Plan, as amended from time to time hereafter.

2.34 Plan Administrator. “Plan Administrator” means the Covidien Retirement
Administrative Committee appointed in accordance with the Covidien Employee
Benefit Plans Governance Structure to manage and administer the Plan (or, where
the context so requires, any delegate of the Plan Administrator).

2.35 Plan Year. “Plan Year” means the 12 month period beginning on each
January 1 and ending on the following December 31.

2.36 Prior Eligible Employee. “Prior Eligible Employee” means any Eligible
Employee who incurred a Separation from Service from the Company or who elected
to cancel his or her Compensation Deferral election pursuant to the reasons set
forth in Section 5.6 of the Plan and who participated in the Plan or any other
nonqualified deferred compensation plan maintained by the Company during the two
years preceding such Eligible Employee’s re-employment date.

2.37 Responsible Company. “Responsible Company” has the meaning assigned to that
term in Section 10.9.

2.38 Retirement. “Retirement” means a Participant’s termination of employment
with the Company (other than for Cause) after attaining age 55 and having a
combined age plus Years of Service equal or exceeding 60.

2.39 RSIP. “RSIP” means the Covidien Retirement Savings and Investment Plan (or
its immediate predecessor or any successor plan if the context so indicates)
applicable to a Participant.

 

-8-



--------------------------------------------------------------------------------

2.40 RSIP Election. “RSIP Election” means the percentage of the Participant’s
Compensation that he or she has elected to contribute on a pre-tax basis to the
RSIP for a Plan Year, determined at the beginning of such Plan Year.

2.41 Separation Date. “Separation Date” means the last day of a Participant’s
active employment with the Company before incurring a Separation from Service
without regard to any compensation continuation arrangement, as determined by
the Plan Administrator in its sole discretion.

2.42 Separation from Service. “Separation from Service” or “Separates from
Service” means a Participant’s separation from service with the Company within
the meaning of Code Section 409A and the regulations and rulings promulgated
thereunder. A Separation from Service shall be deemed to have occurred with
respect to any Participant who experiences a Subsidiary Change of Control, even
if such Participant remains employed by the affected subsidiary on the day
immediately after the Subsidiary Change of Control occurs.

2.43 Separation Payment. “Separation Payment” is the payment made under the Plan
that is on account of a Participant’s Separation from Service as described in
Section 8.1.

2.44 Specified Date Payment. “Specified Date Payment” has the meaning set forth
in Section 8.1.

2.45 Spillover Deferrals. “Spillover Deferrals” means Compensation Deferrals
credited to the Account of a Participant as a result of an election made for a
Plan Year by such Participant in accordance with the terms of Section 6.1.

2.46 Subsidiary Change of Control. “Subsidiary Change of Control” means a change
in the ownership of a corporation within the meaning of Treasury Regulation
1.409A-3(i)(5)(v), whereby any one person, or more than one person acting as a
group, acquires ownership of stock of the corporation that, together with stock
held by such person or group, constitutes more than fifty (50) percent of the
total fair market value or total voting power of the stock of such corporation.

2.47 Tyco SSRP. “Tyco SSRP” means the Tyco Supplemental Savings and Retirement
Plan in effect on June 29, 2007.

2.48 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe financial
hardship to the Participant or the Participant’s spouse, Beneficiary or
dependents within the meaning of Code Section 409A(a)(2)(B)(ii) and the
regulations and rulings promulgated thereunder.

2.49 Year of Service. “Year of Service” means a Year of Service as determined
under the RSIP.

 

-9-



--------------------------------------------------------------------------------

ARTICLE III

Administration

3.1 Plan Administrator. The Plan shall be administered by the Plan
Administrator, which shall have full discretionary power and authority to
interpret the Plan; to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan; and to make any other determinations, including factual
determinations, and take such other actions as it deems necessary or advisable
in carrying out its duties under the Plan.

ARTICLE IV

Participation

4.1 Eligible Employees. Any Eligible Employee, other than a Prior Eligible
Employee (defined in Section 2.35), will become a Participant for the first full
pay period following the date on which a Compensation Deferral election is in
place or immediately following the date a Company Credit or Discretionary Credit
is made on behalf of the Eligible Employee.

4.2 Prior Eligible Employees. A Prior Eligible Employee will be eligible to
become a Participant as of the first day of the Annual Enrollment Period that
occurs immediately after the Prior Eligible Employee’s re-employment date or, if
applicable, Compensation Deferral cancellation date.

ARTICLE V

Basic Deferral Participation

5.1 Election to Participate. Except as otherwise provided herein, an Eligible
Employee may elect, by filing an Enrollment and Payment Agreement with the Plan
Administrator during an Annual Enrollment Period, a Compensation Deferral with
respect to (a) Base Salary payable in a Plan Year and (b) Bonus Compensation
paid in a Plan Year that is attributable to the Fiscal Year ending within such
Plan Year. Such Enrollment and Payment Agreement may be filed by such method as
may be established by the Plan Administrator, including electronically. With
respect to individuals who first become an Eligible Employee during a Plan Year
(due to hire or promotion, but excluding Prior Eligible Employees), on or before
September 30, or such other date as determined by the Plan Administrator, may
file an Enrollment and Payment Agreement, no later than 30 days after first
becoming an Eligible Employee, which shall be applicable to Base Salary payable
for the remainder of such Plan Year (but only with respect to Compensation
earned after the filing of such election). With respect to individuals who first
become an Eligible Employee during a Plan Year (due to hire or promotion, but
excluding Prior Eligible Employees), after September 30, or such other date as
determined by the Plan Administrator, may file an Enrollment and Payment
Agreement (generally during the next Annual Enrollment Period) that will be
effective for Base Salary or Bonus Compensation, as applicable, payable in the
next Plan Year; provided, however that in no circumstances will any such
Eligible Employee make an

 

-10-



--------------------------------------------------------------------------------

election for the Plan Year in which the Eligible Employee is hired or promoted.
Notwithstanding the foregoing, to the extent necessary, the Plan Administrator
may permit an Administrative Error Correction.

5.2 Amount of Deferral Election. Pursuant to each Enrollment and Payment
Agreement for a Plan Year a Participant shall irrevocably elect to defer as a
whole percentage (a) up to 50% of his or her Base Salary for the applicable Plan
Year (or remainder of the Plan Year, as the case may be); and/or (b) up to 100%
of his or her Bonus Compensation (net of required withholding) for the
applicable Fiscal Year.

5.3 Deferral Limits. The Plan Administrator may change the minimum or maximum
deferral percentages from time to time. Any such limits shall be communicated by
the Plan Administrator prior to the due date for the Enrollment and Payment
Agreement. Amounts deferred under this Plan will not constitute compensation for
any Company-sponsored qualified retirement plan.

5.4 Period of Commitment. A Participant’s Compensation Deferral shall be
effective only for the immediately succeeding Plan Year (or the remainder of the
current Plan Year, as applicable), unless otherwise allowed by the Plan
Administrator in its sole discretion; provided, however, that nothing herein
gives the Plan Administrator the authority to suspend Compensation Deferrals
made pursuant to an Enrollment and Payment Agreement other than for Disability,
an Administrative Error Correction, an Unforeseeable Emergency (as determined by
the Plan Administrator in accordance with Section 8.6 herein) or as otherwise
required by applicable law.

5.5 Vesting of Compensation Deferrals. Compensation Deferrals, and earnings
credited thereon, shall be 100% vested at all times (subject to Section 10.12).

5.6 Compensation Deferral Cancellation. Notwithstanding any other provision of
the Plan to the contrary, a Participant may elect to cancel his or her
Compensation Deferral election due to a Disability or Unforeseeable Emergency.
Following such cancellation, a Participant shall be a Prior Eligible Employee
and may elect to recommence participation in the Plan, provided that the
Participant satisfies the requirements to be an Eligible Employee on a
subsequent Annual Enrollment Date in accordance with Sections 5.1 and 6.1 of the
Plan.

ARTICLE VI

Spillover Participation/Matching, Company and Discretionary Credits

6.1 Spillover Election. Any Eligible Employee may elect to make Spillover
Deferrals for a Plan Year. Such election may be made by filing an Enrollment and
Payment Agreement with the Plan Administrator during the Annual Enrollment
Period. Such election shall be deemed an irrevocable commitment by such
Participant to defer hereunder a percentage of his or her periodic Compensation
equal to the Participant’s RSIP Election for such Plan Year, with such deferrals
commencing at the time the Participant’s pretax RSIP contributions are suspended
for the Plan Year as the result of the imposition of limitations in Code
Sections 401(a)(17), 402(g) or 415(c) (or any other

 

-11-



--------------------------------------------------------------------------------

limit imposed by the Plan, RSIP or the Plan Administrator in its sole
discretion) and continuing for the remainder of the Plan Year; provided, that a
Participant who elects to make Spillover Deferrals will be deemed to have made a
commitment to maintain his or her RSIP Election in effect for the entire Plan
Year (up to the time of such suspension) without change. Notwithstanding the
foregoing, to the extent necessary, the Plan Administrator may permit an
Administrative Error Correction.

6.2 Matching Credits. An Eligible Employee who has elected to make Compensation
Deferrals for a Plan Year shall receive Matching Credits, equal to the
Participant’s Maximum Matching Percentage multiplied by (i) the dollar amount of
the Participant’s Compensation Deferrals under Section 5.1 for such Plan Year on
Compensation up to the applicable annual dollar limitation set forth in Code
Section 401(a)(17), and (ii) the amount of Compensation for such Plan Year from
which Spillover Deferrals (if any) are made under Section 6.1 (disregarding any
such Compensation that exceeds the applicable annual dollar limitation set forth
in Code Section 401(a)(17)). Matching Credits shall be credited to a
Participant’s Account at such time or times as may be determined by the Plan
Administrator in its sole discretion, but in no event less frequently than
annually.

6.3 Company Credits. A Participant who is an Eligible Employee for purposes of
this Section 6.3 for any Plan Year shall receive Company Credits for such Plan
Year in an amount equal to the Participant’s Maximum Matching Percentage for
such Plan Year multiplied by the Participant’s Compensation in excess of the
annual dollar limitation set forth in Code Section 401(a)(17) for such Plan
Year. Company Credits shall be credited to a Participant’s Account at such time
or times as may be determined by the Plan Administrator in its sole discretion,
but in no event less frequently than annually, as of the last day of a Plan
Year. A Participant who has elected to make Compensation Deferrals for a Plan
Year, and who receives a Company Credit for such Plan Year, shall have the
portion of his or her Account attributable to such Company Credit, if vested,
distributed as specified in his or her Enrollment and Payment Agreement for such
Plan Year. A Participant who has not elected to make Compensation Deferrals for
a Plan Year, but who receives a Company Credit for such Plan Year (and has not
previously received any Company Credit under the Plan), shall file with the Plan
Administrator an Enrollment and Payment Agreement as soon as practicable (but no
later than 30 days) after becoming eligible for such Company Credit, electing
the timing and form of payment of the portion of the Participant’s Account
attributable to such Company Credit, if vested. Such election shall be deemed to
apply also to any Company Credit received in any future Plan Year for which the
Participant does not have in effect an Enrollment and Payment Agreement. If such
Participant does not file an Enrollment and Payment Agreement by the date
specified by the Plan Administrator, he or she shall be deemed to have elected
to have the portion of his or her Account attributable to such Company Credit,
and each Company Credit received in a future Plan Year for which the Participant
does not have in effect an Enrollment and Payment Agreement, paid as a
Separation Payment in a single lump sum on the Payment Date during the year
following the year in which the Participant’s Separation from Service occurs.
This deemed election shall apply both prospectively and retroactively to amounts
that were (i) deferred and not vested as of December 31, 2004, and (ii) deferred
after December 31, 2004.

 

-12-



--------------------------------------------------------------------------------

6.4 Core Company Credits. A Participant who is an Eligible Employee for purposes
of this Section 6.4 for any Plan Year shall receive Core Company Credits for
such Plan Year in an amount equal to the product of the Participant’s
Compensation in excess of the annual dollar limitation under Code
Section 401(a)(17) for such Plan Year multiplied by three percent (3%). Core
Company Credits shall be credited to a Participant’s Account at such time or
times as may be determined by the Plan Administrator in its sole discretion, but
in no event less frequently than annually, as of the last day of a Plan Year. A
Participant who has elected to make Compensation Deferrals for a Plan Year, and
who receives a Core Company Credit for such Plan Year, shall have the portion of
his or her Account attributable to such Core Company Credit, if vested,
distributed as specified in his or her Enrollment and Payment Agreement for such
Plan Year. A Participant who has not elected to make Compensation Deferrals for
a Plan Year, but who receives a Core Company Credit for such Plan Year (and has
not previously received any Core Company Credit under the Plan), shall file with
the Plan Administrator an Enrollment and Payment Agreement as soon as
practicable (but no later than 30 days) after becoming eligible for such Core
Company Credit, electing the timing and form of payment of the portion of the
Participant’s Account attributable to such Core Company Credit, if vested. Such
election shall be deemed to apply also to any Core Company Credit received in
any future Plan Year for which the Participant does not have in effect an
Enrollment and Payment Agreement. If such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his or her Account attributable to such Core Company Credit, and each Core
Company Credit received in a future Plan Year for which the Participant does not
have in effect an Enrollment and Payment Agreement, paid as a Separation Payment
in a single lump sum on the Payment Date during the year following the year in
which the Participant’s Separation from Service occurs.

6.5 Discretionary Credits. A Participant who is an Eligible Employee for any
Plan Year may receive a Discretionary Credit for such Plan Year. Such credit
shall be in such amount as may be determined by the Company in its sole
discretion, and shall be credited to the Participant’s Account at such time or
times as may be determined by the Company in its sole discretion. A Participant
who has elected to make Compensation Deferrals for a Plan Year, and who receives
a Discretionary Credit for such Plan Year, shall have the portion of his or her
Account attributable to such Discretionary Credit (if vested) distributed as
specified in his or her Enrollment and Payment Agreement for such Plan Year. A
Participant who has not elected to make Compensation Deferrals for a Plan Year,
but who receives a Discretionary Credit for such Plan Year (and has not
previously received any Discretionary Credit under the Plan), shall file with
the Plan Administrator an Enrollment and Payment Agreement as soon as
practicable (but no later than 30 days) after becoming eligible for such
Discretionary Credit, electing the timing and form of payment of the portion of
the Participant’s Account attributable to such Discretionary Credit (if vested).
Such election shall be deemed to apply also to any Discretionary Credit received
in any future Plan Year for which the Participant does not have in effect an
Enrollment and Payment Agreement. If such Participant does not file an
Enrollment and Payment Agreement by the date specified by the Plan
Administrator, he or she shall be deemed to have elected to have the portion of
his or her Account attributable to such

 

-13-



--------------------------------------------------------------------------------

Discretionary Credit, and each Discretionary Credit received in a future Plan
Year for which the Participant does not have in effect an Enrollment and Payment
Agreement, paid (if vested) as a Separation Payment in a single lump sum on the
Payment Date during the year following the year in which the Participant’s
Separation from Service occurs.

6.6 Vesting of Matching, Company, Core and Discretionary Credits. Participants
who are actively employed on or after January 1, 2010 shall have the portion of
their Account attributable to Matching Credits, Company Credits and Core Company
Credits 100% vested upon the completion of two Years of Service (subject to
Section 10.12). If earlier, the portion of a Participant’s Account attributable
to Matching Credits, Company Credits and Core Company Credits shall become 100%
vested (a) if he or she Separates from Service due to death, Disability or
Retirement, (b) if he or she Separates from Service and becomes 100% vested in
Company contributions credited to his or her account in the RSIP, or (c) upon
the occurrence of a Change of Control (subject in each case to Section 10.12).
The portion of a Participant’s Account attributable to Discretionary Credits
shall become 100% vested upon the date and/or upon the occurrence of the
event(s) specified by the Company in its sole discretion (subject to
Section 10.12).

ARTICLE VII

Participant Account

7.1 Establishment of Account. The Plan Administrator shall establish and
maintain an Account with respect to each Participant’s annual Compensation
Deferrals, Matching Credits, Company Credits, Core Company Credits and/or
Discretionary Credits hereunder, as applicable, and amounts directly transferred
from the Tyco SSRP as of the Effective Date, if any, on behalf of such
Participant. Compensation Deferrals pursuant to Section 5.1 and Spillover
Deferrals pursuant to Section 6.1 shall be credited by the Plan Administrator to
the Participant’s Account as soon as practicable after the date on which such
Compensation would otherwise have been paid, in accordance with the
Participant’s election. The Participant’s Account shall be reduced by the amount
of payments made to the Participant or the Participant’s Beneficiary pursuant to
this Plan and by any forfeitures.

7.2 Earnings (or Losses) on Account. Participants must designate, on an
Enrollment and Payment Agreement or by such other means as may be established by
the Plan Administrator, the portion of the credits to their Account that shall
be allocated among the various Measurement Funds. In default of such
designation, credits to a Participant’s Account shall be allocated to the
Measurement Fund(s) that serves as the default investment option in the RSIP,
unless the Plan Administrator makes an affirmative election otherwise in its
sole discretion. A Participant’s Account shall be credited with all deemed
earnings (or losses) generated by the Measurement Funds, as elected by the
Participant, on each business day for the sole purpose of determining the amount
of earnings to be credited or debited to such Account as if the designated
balance of the Account had been invested in the applicable Measurement Fund.
Notwithstanding

 

-14-



--------------------------------------------------------------------------------

that the rates of return credited to a Participant’s Account are based upon the
actual performance of the corresponding Measurement Funds, the Company shall not
be obligated to invest any amount credited to a Participant’s Account under this
Plan in such Measurement Funds or in any other investment funds. Upon notice to
the Plan Administrator in the manner it prescribes, a Participant may reallocate
the Funds to which his or her Account is deemed to be allocated.

7.3 Valuation of Account. The value of a Participant’s Account as of any date
shall equal the amounts theretofore credited to such Account, including any
earnings (positive or negative) deemed to be earned on such Account in
accordance with Section 7.2, less the amounts theretofore deducted from such
Account.

7.4 Statement of Account. The Plan Administrator shall provide or make available
to each Participant (including electronically), not less frequently than
quarterly, a statement in such form as the Plan Administrator deems desirable
setting forth the balance standing to the credit of his or her Account.

7.5 Payments From Account. Any payment made to or on behalf of a Participant
from his or her Account in an amount which is less than the entire balance of
his or her Account shall be made pro rata from each of the Measurement Funds to
which such Account is then allocated. If a payment is not made by the designated
Payment Date under the Plan, the payment shall be made as soon as
administratively practicable, but not later than December 31 of the calendar
year in which the designated Payment Date occurs.

7.6 Separate Accounting. If and to the extent required for the proper
administration of the vesting or payments provisions of the Plan, the Plan
Administrator may segregate a Participant’s Account into subaccounts on the
books and records of the Plan, all of which subaccounts shall, together,
constitute the Participant’s Account.

ARTICLE VIII

Payments to Participants

8.1 Distribution Payments.

(a) Timing of Payment. Except as otherwise provided in Section 6.3, 6.4, 8.3,
8.4 or 8.9 any portion of the Participant’s Account attributable to his or her
Compensation Deferrals, vested Matching Credits, vested Company Credits, vested
Core Company Credits or vested Discretionary Credits for a Plan Year shall be
distributed as a payment to be made or to commence following the Participant’s
Separation from Service Date or as a payment to be made or to commence at a
specified date, without reference to the Participant’s Separation from Service.

(b) Form of Payment. Unless Section 8.3 applies, Separation Payments and
Specified Date Payments shall be made by one of the following methods, as
elected by the Participant in the Enrollment and Payment Agreement filed with
the Plan Administrator for such Plan Year: (i) one lump sum, or (ii) annual
installments payable over a maximum of 15 years.

 

-15-



--------------------------------------------------------------------------------

(c) Separation Payments. A Separation Payment shall be made, or shall commence
on the Payment Date following the year in which the Participant’s Separation
from Service Date occurs except as provided in Section 8.9 for specified
employees.

(d) Specified Date Payments. Except as otherwise provided in Section 8.3, a
Specified Date Payment shall be made, or shall commence on the Payment Date
during the payment year designated by the Participant in the applicable
Enrollment and Payment Agreement. A Specified Date Payment may not begin any
earlier than the fifth Plan Year following the Plan Year for which the initial
filing of the Enrollment and Payment Agreement was made with respect to that
Specified Date Payment.

(e) Specified Date Payments Following Separation From Service Date. If a
Participant’s Separation from Service Date occurs before the scheduled Payment
Date for one or more Specified Date Payments, and the Participant is not
reemployed before the last day of the year in which the Participant’s Separation
from Service Date occurs, such Specified Date Payment shall instead be made, or
shall commence, on the Payment Date during the year following the year in which
the Participant’s Separation from Service Date occurs and if such Participant is
not eligible for Retirement, then notwithstanding the Participant’s election on
any Enrollment and Payment Agreement with respect to the Specified Date
Payments, the Participant’s Specified Date Payments shall be paid in a single
lump sum payment on the Payment Date during the year following the year in which
the Participant’s Separation from Service Date occurs except as provided in
Section 8.9 for specified employees.

8.2 Change in Election. Subject to Section 10.19, a Participant may change the
payment year and/or the form of an existing Specified Date Payment election for
a Plan Year by filing a new payment election, in the form specified by the Plan
Administrator, at least 12 months prior to the originally specified Payment Date
(in the case of installment payments, the date of the first scheduled
installment payment), provided that (a) such new election delays the payment
year by at least five years from the original payment year, and (b) such change
in election shall not be effective until 12 months from the date it is filed,
and (c) any change in the form of payment may only occur if the form of payment
is changing from a lump sum payment to installments or from installment payments
to installment payments of a longer duration. No change in payment date or form
of payment may be made with respect to a Separation Payment once elected. In
addition, a Participant’s reemployment following the commencement of installment
payments shall not cause any suspension or interruption in such installment
payments.

8.3 Cash-Out Payments. Notwithstanding any election made under Section 8.1 or
Section 8.2, (a) if the total value of the Participant’s Account on the first
day of the Plan Year following his or her Separation from Service Date is less
than $20,000, or (b) if a Participant has not satisfied the requirements that
constitute a Retirement under the

 

-16-



--------------------------------------------------------------------------------

Plan, then the Participant’s Account shall be paid to the Participant in one
lump sum on the Payment Date following the year in which the Participant’s
Separation from Service Date occurs except as provided in Section 8.9 for
specified employees.

8.4 Death or Disability Benefit. Upon the death or Disability of a Participant,
the Participant or the Participant’s Beneficiary, as applicable, shall be paid
the balance in his or her Account in the form of a lump sum payment, within 90
days of the date of the Participant’s death or Disability. Such payment shall be
in an amount equal to the value of the Participant’s Account of the last day of
the calendar quarter following the Participant’s death or Disability, with the
Measurement Funds being deemed to have been liquidated on that date to make the
payment.

8.5 Valuation of Payments. Any lump sum benefit under Sections 8.1, 8.2 or 8.3
shall be payable in an amount equal to the value of the Participant’s Account
(or relevant portion thereof) on the Participant’s date of distribution, with
the Measurement Funds being deemed to have been liquidated on that date to make
the payment. The first annual installment payment in a series of installment
payments shall be equal to (a) the value of the Participant’s Account (or
relevant portion thereof) on the date of distribution of the first installment
payment, with the Measurement Funds being deemed to have been liquidated on that
date to make the payment, divided by (b) the number of installment payments
elected by the Participant. The remaining installments shall be paid,
respectively, in an amount equal to (x) the value of such Account (or relevant
portion thereof) on the distribution date of the installment payment, with the
Measurement Funds being deemed to have been liquidated on that date to make the
payment, divided by (y) the number of remaining unpaid installment payments.

8.6 Unforeseeable Emergency. In the event that the Plan Administrator, upon
written request of a Participant, determines that the Participant has suffered
an Unforeseeable Emergency, the Participant shall be paid from that portion of
his or her Account resulting from Compensation Deferrals, as soon as practicable
following such determination, an amount necessary to meet the emergency, after
deduction of any and all taxes as may be required pursuant to Section 8.7.

8.7 Withholding Taxes. The Company may make such provisions and take such action
as it may deem necessary or appropriate for the withholding of any taxes which
the Company is required by any law or regulation of any governmental authority,
whether federal, state or local, to withhold in connection with any benefits
under the Plan, including, but not limited to, the withholding of appropriate
sums from any amount otherwise payable to the Participant (or his or her
Beneficiary). Each Participant, however, shall be responsible for the payment of
all individual tax liabilities relating to any such benefits.

8.8 Effect of Payment. The full payment of the applicable benefit under this
Article VIII shall completely discharge all obligations on the part of the
Company to the Participant (and each Beneficiary) with respect to the operation
of this Plan, and the Participant’s (and Beneficiary’s) rights under this Plan
shall terminate.

 

-17-



--------------------------------------------------------------------------------

8.9 Delay of Payment for Specified Employees. Notwithstanding any provision of
this Plan to the contrary, in the case of any Participant who is a “specified
employee” as of the date of such Participant’s Separation from Service within
the meaning of Code Section 409A and the regulations and rulings promulgated
thereunder, no distribution under this Plan shall be made, or shall commence,
before the date which is six months after the date of such Participant’s
Separation from Service (or, if earlier, the date of the Participant’s death).

ARTICLE IX

Claims Procedures

9.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Plan Administrator in accordance with
the Plan Administrator’s procedures. The Plan Administrator shall make all
determinations concerning such claim. Any decision by the Plan Administrator
denying such claim shall be in writing using language calculated to be
understood by the Participant or Beneficiary filing the claim (“Claimant”) and
shall be delivered to the Claimant.

(a) In General. Notice of a denial of benefits will be provided within 90 days
of the Plan Administrator’s receipt of the Claimant’s claim for benefits. If the
Plan Administrator determines that it needs additional time to review the claim,
the Plan Administrator will provide the Claimant with a notice of the extension
before the end of the initial 90-day period. The extension will not be more than
90 days from the end of the initial 90-day period and the notice of extension
will explain the special circumstances that require the extension and the date
by which the Plan Administrator expects to make a decision.

(b) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall include a written explanation, using
language calculated to be understood by the Claimant.

(i) The decision shall set forth (A) the specific reason or reasons for such
denial, (B) specific reference(s) to the relevant provision(s) of this Plan on
which such denial is based, (C) a description, where appropriate, as to how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary, (D) the appropriate information as to the steps to be
taken if the Claimant wishes to submit the claim for review, (E) the time limits
for requesting a review under Section 9.2, and (F) a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
decision on review.

9.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with the Plan Administrator within the deadlines described below.

 

-18-



--------------------------------------------------------------------------------

(a) In General. A Claimant (or his or her authorized representative) who timely
requests a review of the denied claim may review, upon request and free of
charge, copies of all documents, records and other information relevant to the
denial and may submit written comments, documents, records and other information
relevant to the claim to the Plan Administrator. All written comments,
documents, records, and other information shall be considered “relevant” if the
information (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or
(iii) demonstrates compliance with administrative processes and safeguards
established for making benefit decisions. The Plan Administrator may, in its
sole discretion and if it deems appropriate or necessary, decide to hold a
hearing with respect to the claim appeal.

(b) Deadline. Appeal of a denied benefits claim must be filed in writing with
the Plan Administrator no later than 60 days after receipt of the written
notification of such claim denial. The Plan Administrator shall make its
decision regarding the merits of the denied claim within 60 days following
receipt of the appeal (or within 120 days after such receipt in a case where
there are special circumstances requiring an extension of time for reviewing the
appealed claim). If an extension of time for reviewing the appeal is required,
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render the determination on review. The review will
take into account comments, documents, records and other information submitted
by the Claimant relating to the claim without regard to whether such information
was submitted or considered in the initial benefit determination.

(c) Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall set forth the reasons for denial in language
calculated to be understood by the Claimant. The decision on review shall set
forth (i) the specific reason or reasons for the denial, (ii) specific
reference(s) to the relevant provision(s) of this Plan on which the denial is
based, (iii) a statement that the Claimant is entitled to receive, upon request
and free of charge, reasonable access to and copies of all documents, records,
or other information relevant (as defined above) to the Claimant’s claim, and
(iv) a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA.

9.3 Legal Action. A Claimant may not bring any legal action relating to a claim
for benefits under the Plan unless and until the Claimant has followed the
claims procedures under the Plan and exhausted his or her administrative
remedies under such claims procedures.

 

-19-



--------------------------------------------------------------------------------

9.4 Discretion of the Plan Administrator. All interpretations, determinations
and decisions of the Plan Administrator with respect to any claim shall be made
in its sole discretion, and shall be final and conclusive.

ARTICLE X

Miscellaneous

10.1 Protective Provisions. Each Participant and Beneficiary shall cooperate
with the Plan Administrator by furnishing any and all information requested by
the Plan Administrator in order to facilitate the orderly recording of deferral
and payment elections and the payment of benefits hereunder. If a Participant or
Beneficiary refuses to cooperate with the Plan Administrator, the Company shall
have no further obligation to the Participant or Beneficiary under the Plan,
other than payment of the then-current balance of the Participant’s Account in
accordance with prior elections and subject to Section 10.11.

10.2 Inability to Locate Participant or Beneficiary. In the event that the Plan
Administrator is unable to locate a Participant or Beneficiary within two years
following the date the Participant was to commence receiving payment, the entire
amount allocated to the Participant’s Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings from the date payment
was to commence pursuant to Article VIII to the extent permitted by Code
Section 409A and the regulations and rulings promulgated thereunder.

10.3 Designation of Beneficiary. Each Participant may designate in writing a
Beneficiary or Beneficiaries (which Beneficiary may be an entity other than a
natural person if approved by the Plan Administrator in its sole discretion) to
receive any payments which may be made under the Plan following the
Participant’s death. No Beneficiary designation shall become effective until it
is in writing and it is filed with the Plan Administrator. A Beneficiary
designation under the Plan may be separate from all other retirement-type plans
sponsored by the Company. Such designation may be changed or canceled by the
Participant at any time without the consent of any such Beneficiary. Any such
designation, change or cancellation must be made in a form approved by the Plan
Administrator and shall not be effective until received by the Plan
Administrator or its designee. If no Beneficiary has been named, or the
designated Beneficiary or Beneficiaries have predeceased the Participant, the
Beneficiary shall be the Participant’s estate. If a Participant designates more
than one Beneficiary, the interests of such Beneficiaries shall be paid in equal
shares, unless the Participant has specifically designated otherwise.

10.4 No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant, or any
person whosoever, the right to be retained in the service of the Company, and
all Participants and other employees shall remain subject to discharge to the
same extent as if the Plan had never been adopted.

 

-20-



--------------------------------------------------------------------------------

10.5 No Limitation on Company Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking any action which is deemed by it to
be appropriate or in its best interest. No Participant, Beneficiary, or other
person shall have any claim against the Company as a result of such action.

10.6 Obligations to Company. If a Participant becomes entitled to payment of
benefits under the Plan, and if at such time the Participant has any outstanding
debt, obligation, or other liability representing an amount owing to the
Company, then the Company may offset such amount owed to it against the amount
of benefits otherwise distributed; provided, however, that such deductions
cannot exceed $5,000 in the aggregate and shall be made in a manner consistent
with Treas. Reg. Section 1.409A-3(j)(4)(xiii).

10.7 No Liability for Action or Omission. Neither the Company, the Plan
Administrator nor any director, officer or employee of the Company shall be
responsible or liable in any manner to any Participant, Beneficiary or any
person claiming through them for any benefit or action taken or omitted in
connection with the granting of benefits, the continuation of benefits, or the
interpretation and administration of this Plan.

10.8 Nonalienation of Benefits. Except as otherwise specifically provided
herein, all amounts payable hereunder shall be paid only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Account shall be liable for the debts, contracts, or
engagements of any Participant, or his or her Beneficiary or successors in
interest, nor shall such Account of a Participant be subject to execution by
levy, attachment, or garnishment or by any other legal or equitable proceeding,
nor shall any such person have any right to alienate, anticipate, commute,
pledge, encumber, or assign any benefits or payments hereunder in any manner
whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
assign, pledge, encumber or charge any payment from the Plan, voluntarily or
involuntarily, the Plan Administrator, in its discretion, may cancel such
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Plan Administrator
shall direct. Notwithstanding the foregoing, all or a portion of a Participant’s
Account may be awarded to an “alternate payee” (within the meaning of
Section 206(d)(3)(K) of ERISA) if and to the extent so provided in a judgment,
decree or order that, in the Plan Administrator’s sole discretion, would meet
the applicable requirements for qualification as a “qualified domestic relations
order” (within the meaning of Section 206(d)(3)(B)(i) of ERISA) if the Plan were
subject to the provisions of Section 206(d) of ERISA. Such amounts shall be
payable to the alternate payee in the form of a lump sum distribution and shall
be paid within ninety (90) days following the Plan Administrator’s determination
that the order satisfies the requirements to be a “qualified domestic relations
order.”

10.9 Liability for Benefit Payments. The obligation to pay or provide for
payment of a benefit hereunder to any Participant or his or her Beneficiary
shall, at all times, be the sole and exclusive liability and responsibility of
the company that employed the Participant immediately prior to the event giving
rise to a payment obligation (the

 

-21-



--------------------------------------------------------------------------------

“Responsible Company”). No other company or parent, Affiliated Company,
subsidiary or associated company shall be liable or responsible for such
payment, and nothing in this Plan shall be construed as creating or imposing any
joint or shared liability for any such payment (other than the Covidien
guarantee set forth in Section 10.10 below). The fact that a company or a
parent, Affiliated Company, subsidiary or associated company other than the
Responsible Company actually makes one or more payments to a Participant or his
or her Beneficiary shall not be deemed a waiver of this provision; rather, any
such payment shall be deemed to have been made on behalf of and for the account
of the Responsible Company.

10.10 Covidien Guarantee. Covidien guarantees the payment by the Responsible
Company (as defined in Section 10.9) of any benefits provided for or
contemplated under this Plan which either (a) the Responsible Company concedes
are due and owing to a Participant or Beneficiary or (b) are finally determined
to be due and owing to a Participant or Beneficiary, but which in either case
the Responsible Company fails to pay.

10.11 Unfunded Status of Plan. The Plan is intended to constitute an “unfunded”
deferred and supplemental retirement compensation plan for Participants, with
all benefits payable hereunder constituting an unfunded contractual payment
obligation of the Company. Nothing contained in the Plan, and no action taken
pursuant to the Plan, shall create or be construed to create a trust of any
kind. The Company shall reflect on its books the Participants’ interests
hereunder, but no Participant or any other person shall under any circumstances
acquire any property interest in any specific assets of the Company. Nothing
contained in this Plan and no action taken pursuant hereto shall create or be
construed to create a fiduciary relationship between the Company and any
Participant or other person. A Participant’s right to receive payments under the
Plan shall be no greater than the right of an unsecured general creditor of the
Company. Except to the extent that the Company determines that a “rabbi” trust
may be established in connection with the Plan, all payments shall be made from
the general funds of the Company, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment. The
Company’s obligations under this Plan are not assignable or transferable except
to (a) any corporation or partnership which acquires all or substantially all of
the Company’s assets or (b) any corporation or partnership into which the
Company may be merged or consolidated. The provisions of the Plan shall inure to
the benefit of each Participant and the Participant’s Beneficiaries, heirs,
executors, administrators or successors in interest.

10.12 Forfeiture for Cause. Notwithstanding any other provision of this Plan, if
a Participant’s Separation from Service is for Cause, or if the Plan
Administrator determines that a Participant Separates from Service for any other
reason had engaged in conduct prior to his or her separation which would have
constituted Cause, then the Plan Administrator may determine in its sole
discretion that such Participant’s Account under the Plan shall be forfeited and
shall not be payable hereunder.

 

-22-



--------------------------------------------------------------------------------

10.13 Governing Law. This Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts to the extent not
superseded by federal law, without reference to the principles of conflict of
laws.

10.14 Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

10.15 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

10.16 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may read
as the plural and the plural as the singular.

10.17 Notice. Any notice or filing required or permitted to be given to the Plan
Administrator under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to the Plan Administrator,
Covidien Supplemental Savings and Retirement Plan, c/o Covidien HR Benefits, 15
Hampshire Street, Mansfield, MA 02048 or to such other person or entity as the
Plan Administrator may designate from time to time. Such notice shall be deemed
given as of the date of delivery, or, if delivery is made by mail, as of the
date shown on the postmark on the receipt for registration or certification.

10.18 Amendment and Termination. The Plan may be amended, suspended, or
terminated at any time (in whole or in part) by the Company in its sole
discretion; provided, however, that no such amendment, suspension or termination
shall result in any reduction in the value of a Participant’s Account determined
as of the effective date of such amendment. In addition, the Plan, may be
amended at any time and in any respect by the Company (and/or its operation
modified by the Plan Administrator) if and to the extent recommended by Company
counsel in order to conform to the requirements of Code Section 409A and
regulations thereunder or to any other Code Section or regulation that bears on
the tax-deferred character of the benefits provided hereunder or to maintain the
tax-qualified status of the RSIP. In the event of any suspension or termination
of the Plan (or any portion thereof), payment of Participants’ Accounts shall be
made under and in accordance with the terms of the Plan and the applicable
elections (except that the Plan Administrator may determine, in its sole
discretion, to accelerate payments to all Participants if and to the extent that
such acceleration is permitted under Code Section 409A and regulations
thereunder).

10.19 Special Rule Regarding Election Changes Prior to December 31, 2008. To the
extent permitted under the provisions of the final regulations under Code
Section 409A and subsequent related guidance, the Company may, in its sole
discretion, permit a Participant to modify an existing election with respect to
the timing and form of payment

 

-23-



--------------------------------------------------------------------------------

of the Participant’s Account hereunder without regard to the limitations set
forth in Section 8.2, so long as (a) such modification is made on or before
December 31, 2008, (b) such modified election is consistent with the provisions
of Sections 8.1 and 8.9 hereof, and (c) such modification does not apply to any
amount that would otherwise be distributable in the year in which the election
is made.

 

-24-